Case 1:11-cv-01803-RJL Document 192 Filed 08/04/21 Page 1 of 16

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
NATIONAL ATM COUNCIL, INC. et al.,
Plaintiffs,
Vv.

Civil Case No. 11-1803 (RJL)

VISA INC. et al., -

Nee Nee “Nee Nee eee nee “nee ee” ee”

Defendants

 

LYNNE BARTRON, et al.,
Plaintiffs,
V.

Civil Case No. 11-1831 (RJL)

VISA INC. ef al.,

Nene! Name! Nee’ Ne Ne ee eee ee” ee”

Defendants

 

PETER BURKE, ef al.,
Plaintiffs,
Vv.

Civil Case No. 11-1882 (RJL)

VISA INC. ef al.,

a ae a a a a

Defendants

MEMORANDUM OPINION
(August t $021) [Dkts. ## 114, 152, 177]

Automatic teller machines (“ATMs”) allow individuals, all around the country, to
conveniently withdraw cash from their bank accounts without having to locate an open

1
Case 1:11-cv-01803-RJL Document 192 Filed 08/04/21 Page 2 of 16

bank branch to consummate their transaction. Although customers will often use ATMs
that are owned and operated by their own banks, they will sometimes pay an “access fee”
to use an ATM that is not affiliated with their bank, conducting what is referred to as a
“foreign” ATM transaction. Whenever a foreign ATM transaction occurs, the ATM
terminal must communicate with the customer’s bank through an ATM network. The
plaintiffs in this putative class action are two groups of consumer ATM users and one group
of independent, non-bank-affiliated ATM operators. Defendants Visa and MasterCard
operate several of the ATM networks that plaintiffs utilize during foreign ATM
transactions. Plaintiffs allege that Visa and MasterCard have imposed contractual
provisions—the “ATM Access Fee Rules” or “the Rules”—that prevent ATM operators
from charging a discounted access fee if a customer’s transaction can be processed over an
alternative network that is less expensive than Visa or MasterCard networks, and they
allege that those rules unreasonably restrain trade and therefore violate Section 1 of the
Sherman Act, 15 U.S.C. § 1.

Currently pending before the Court are the plaintiffs’ motions for class certification
[Dkts. ## 114, 152, 177]. Upon consideration of the pleadings, the record, and the relevant
law, I find that class certification is appropriate as to all three proposed classes and
therefore GRANT plaintiffs’ Motions for Class Certification.

FACTUAL AND PROCEDURAL BACKGROUND

When an individual uses an independent ATM (or an ATM operated by a bank other
Case 1:11-cv-01803-RJL Document 192 Filed 08/04/21 Page 3 of 16

than his own), the transaction is referred to as a “foreign transaction.”! Defs.’ Mem. in
Opp’n. to Renewed App. for Prelim. Inj. at 4 [Dkt. # 99]. For the purposes of this case,
there are four relevant actors in a foreign transaction: (1) the individual accountholder who
initiates a transaction by inserting his or her bank-issued ATM card into an ATM; (2) the
bank that issued the accountholder’s ATM card and maintains his or her accounts; (3) the
ATM operator; and (4) the ATM network that connects the “foreign” ATM to the bank.
Id. at 4-5.

Visa and MasterCard operate the “Plus” and “MasterCard” ATM _ networks
respectively, but there are a number of networks that also facilitate foreign ATM
transactions. Decl. of Jeff Sachs, § 7 [Nat’] ATM Council Dkt. # 99-1]; Decl. of Leland
Englebardt, 4] 4, 7 [Nat’] ATM Council Dkt. # 99-2]. In any given transaction, the specific
network that is utilized is a function of the networks that the ATM can access, the networks
with which the customer’s bank-issued ATM card will work, and the preferences that are
established by the card-issuing bank. At a minimum, the ATM card and the ATM must
share at least one common network for the transaction to work. See Defs.’ Consolidated
Opp. at 7.

As a contractual condition for accessing their networks, Visa and MasterCard

impose non-discrimination provisions referred to as the “ATM Access Fee Rules.” The

 

' As mentioned above, many banks own and operate their own ATMs. When an individual uses an ATM
that is owned and operated by their own bank, the transaction is referred to within the banking industry as
an “on-us” transaction. Decl. of Jeff Sachs, § 8 [Dkt. # 99-1]. The only parties involved in the transaction
are the individual customer and the bank. The transaction does not require an ATM network, and the bank
does not normally charge the customer an access fee for using an ATM. Defs.’ Mem. in Opp. to Renewed
App. for Prelim. Inj. at 4 [Dkt. # 99-1]. Those transactions are not at issue in this case.
Case 1:11-cv-01803-RJL Document 192 Filed 08/04/21 Page 4 of 16

ATM Access Fee Rules were adopted in 1996 but have remained substantially the same
since that time. Jd. at 14-17. Stated simply, the rules prohibit ATM operators from
charging access fees for transactions processed over Visa or MasterCard networks that are
higher than any access fee they charge for transactions processed over alternative networks.
Powell Decl. § 2; Sachs Decl. J 16; Englebardt Decl. 21.

All three plaintiff groups filed these civil class action lawsuits in October 2011.
These three groups of plaintiffs each seek class certification in these related cases. First is
the National ATM Council, an association of independent ATM operators suing on behalf
of its members, and thirteen independent ATM owners and operators (“ATM Operator”
plaintiffs). Second Am. Compl., F§ 10-25 [Nat’l ATM Council Dkt. # 55]. Second are
individuals and entities that paid unreimbursed access fees directly to any defendant or
“Bank Co-Conspirator” for a foreign ATM transaction using an ATM card issued by a U.S.
financial institution (“Mackmin Consumer” plaintiffs). Mackmin Mot. for Class Cert. at 2
[Mackmin Dkt. # 180]. Third are persons who were charged an access fee for a domestic
cash withdrawal transaction at an independent ATM who were not fully reimbursed by
their bank. (“Burke Consumer” plaintiffs). Burke Mot. for Class Cert. at 1 [Burke Dkt.
114].

STANDARD OF REVIEW
In determining the propriety of a class action, the central question is whether the

requirements of Federal Rule of Civil Procedure 23 are met. Eisen v. Carlisle &
Jacquelin, 417 U.S. 156, 178, 94 S.Ct. 2140, 40 L.Ed.2d 732 (1974). Rule 23 requires a

two-step analysis to determine whether class certification is appropriate. First, plaintiffs

4
Case 1:11-cv-01803-RJL Document 192 Filed 08/04/21 Page 5 of 16

must satisfy all four requirements of Rule 23(a):

(1) the class is so numerous that joinder of all members is impracticable;

(2) there are questions of law or fact common to the class;

(3) the claims or defenses of the representative parties are typical of the

claims or defenses of the class; and

(4) the representative parties will fairly and adequately protect the interests

of the class.
See Fed. R. Civ. P. 23(a). “Failure to adequately demonstrate any of the four is fatal to
class certification.” Moore v. Napolitano, 269 F.R.D. 21, 27 (D.D.C. 2010). Next, the
class must fall within one of the three categories of Rule 23(b). In order to satisfy Rule
23(b), plaintiffs must demonstrate either: (1) that the prosecution of separate actions by or
against individual members of the class would create a risk of inconsistent adjudications;
(2) that the party opposing the class has acted or refused to act on grounds generally
applicable to the class; or (3) that questions of law or fact common to the members of the
class predominate over any questions affecting only individual members and that a class
action is superior to other available methods of adjudication of the controversy
(“predominance” and “superiority”). Fed. R. Civ. P. 23(b). There is no formula or
bright-line test for determining whether common issues predominate over individual
issues. Rather, predominance ultimately depends on the degree to which resolution of the
common issues might advance the overall litigation. See Sandusky Wellness Center, LLC
v. ASD Specialty Healthcare, Inc., 863 F.3d 460, 468 (6th Cir. 2017). Courts have broad

discretion in determining whether to permit a case to proceed as a class action. See

Hartman v. Duffey, 19 F.3d 1459, 1471 (D.C. Cir. 1994).
Case 1:11-cv-01803-RJL Document 192 Filed 08/04/21 Page 6 of 16

ANALYSIS
L Rule 23(a) Requirements

The numerosity, commonality, and typicality requirements of Rule 23(a) are so
clearly met in this case that the defendants raise no opposition to these requirements
being satisfied. In that regard, plaintiffs point out that: (1) each proposed class is
comprised of thousands, if not millions, of potential plaintiffs; (2) common questions
include, but are not limited to, whether the Rules constitute a contract, combination, or
conspiracy to restrain competition; whether the Rules unreasonably restrain trade;
whether the Rules inflate access fees; and whether plaintiffs are entitled to injunctive
relief; and (3) all three plaintiff groups are pursuing the same antitrust claims based on
the same legal theories and seek redress for the overcharges allegedly caused by the same
challenged course of conduct.

Next, I must consider whether the lead plaintiffs in these three proposed classes
can adequately represent the interests of the proposed classes. Defendants do not contest
the adequacy of the plaintiffs in the Mackmin Consumer class or the ATM Operator class,
and I agree with plaintiffs that no conflicts of interest are apparent; that the
representatives are identically situated to the class members; that the class representatives
are able to vigorously prosecute the interests of the classes; and that counsel are well-
qualified. Defendants argue, however, that the Burke Consumer plaintiffs have failed to
identify adequate class representatives. Defs’ Opp. at 82-83. Defendants argue that the
Burke class representatives’ own testimony shows that they are unfamiliar with even the

basic contours of the case, and that they are not willing to take an “active role.” Jd. at 82.

6
Case 1:11-cv-01803-RJL Document 192 Filed 08/04/21 Page 7 of 16

Defendants base this argument on testimony by Burke Consumer class representatives
indicating that the representatives were not aware of any of the Court’s decisions in this
lawsuit, and that they had not reviewed any of the Court’s written rulings. Jd.; Ex. 34,
Heiskell Dep. At 35:6-8; Ex. 114, Byrnes Dep. At 136:6-10; Ex. 149, Harrison Dep. At
26:1-7; Ex. 35, Burke Dep. At 179:6-19. They claim that the representatives were
unfamiliar with the documents filed in the action (one representative appeared at
testimony unfamiliar even with the Complaint itself), and that the representatives were
unable to demonstrate a basic understanding of the issues central to the case. Defs’ Opp.
at 83.

However, the representatives’ knowledge of the case is not so shockingly minimal
as to fall into the small group of cases where class representatives are rejected on this
basis. See, e.g., In re Barclays Bank PLC Securities Litigation, 2016 WL 3235290, *7
(S.D. N.Y. 2016) (“Given the complex nature of the case, [plaintiff] is not required to
have expert knowledge of all the details of the case ... and a great deal of reliance on
expert counsel is to be expected”) (citation omitted); Brooks v. Darling Int'l, Inc., 2017
WL 1198542, *12 (E.D. Cal. 2017) (‘Although a demanding knowledge requirement on
the part of named plaintiffs is not imposed, ‘[b]ecause class representatives serve as a
guardian of the interests of the class, the representatives must have some minimal

393

familiarity with the litigation.’”) (citation omitted) (emphasis added); Gunnells v.
Healthplan Services, Inc., 348 F.3d 417, 430, 57 Fed. R. Serv. 3d 132 (4th Cir. 2003) (“It

is hornbook law ... that in a complex lawsuit ... the representative need not have

extensive knowledge of the facts of the case in order to be an adequate representative.”’).

7
Case 1:11-cv-01803-RJL Document 192 Filed 08/04/21 Page 8 of 16

All but one of the representatives testified that they were familiar with the Complaint,
and while there appear to be certain basic factual and legal issues about which the class
representatives lack clarity, this is a complicated antitrust matter and the representatives
demonstrated the basic level of factual and legal understanding necessary to serve as
adequate representatives of their class.

For all of the foregoing reasons, I find that all three plaintiff groups have
adequately demonstrated that their proposed classes satisfy the requirements of Rule
23(a). To prevail on their request for class certification, then, each group must
demonstrate that they satisfy the requirements of at least one of the Rule 23(b) categories.

II. Rule 23(b) Requirements
a. Rule 23(b)(2)

The Mackmin and Burke Consumer plaintiffs argue that defendants have “acted or
refused to act on grounds generally applicable to the class,” thus satisfying the
requirements of Rule 23(b)(2). Fed. R. Civ. P. 23(b)(2). Consumer plaintiffs argue that
the challenged Rules are still in force today, and they therefore seek not only monetary
damages but also declaratory and injunctive relief that eliminates the Rules and prevents
their further enforcement. See Mackmin SAC § 212(b)-(d) [Mackmin Dkt. # 84]. I agree
with consumer plaintiffs that these equitable claims warrant class treatment under Rule
23(b)(2), which permits certification where “the party opposing the class has acted or
refused to act on grounds that apply generally to the class, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting the class as a whole.” Fed. R.

Civ. P. 23(b)(2).
Case 1:11-cv-01803-RJL Document 192 Filed 08/04/21 Page 9 of 16

Defendants do not dispute (1) that the challenged Rules govern each and every
class transaction, or (2) that consumer plaintiffs seek uniform, indivisible final injunctive
relief enjoining the rules on behalf of the 23(b)(2) class. Defendants raise only that some
members of the consumer classes (Visa/Plus and Cirrus-only network holders) might face
higher access fees should an injunction be granted. Defs.’ Opp. at 80. Therefore,
defendants argue, some class members would be subjected to higher charges if the relief
plaintiffs seek is awarded. Jd. Defendants claim that this possibility that some members
of the proposed classes would be met with higher charges defeats the cohesiveness
necessary for certification pursuant to Rule 23(b)(2). Id.

Unfortunately for defendants, this hypothetical possibility is insufficient to beat
certification under Rule 23(b)(2). First, and most importantly, it is uncontested that
plaintiffs challenge the ATM Access Fee Rules, the injunction of which would be
generally applicable to the entire class. See Burke Mot. for Class Cert. at 31. Should
plaintiffs ultimately prevail on the merits of their case, it is uncontested that the
injunctive relief sought would be appropriate respecting the class as a whole. Plaintiffs’
experts opine that competition in the but-for world would result in lower surcharges for
all class members. See Burke Mot. for Class Cert. at 7-8; see generally Lehr Rep. And
even if defendants’ speculations are correct, and the injunctive relief sought led to higher
surcharges for certain cardholders, consumers in the but-for world would have the
opportunity to obtain alternative cards, especially given the number of non-exclusive and
multi-network ATM cards that are currently available. Class members who have only

exclusive Visa/Plus and Cirrus-only cards will be eligible for damages for past

9
Case 1:11-cv-01803-RJL Document 192 Filed 08/04/21 Page 10 of 16

overcharges and will have expanded options to avoid future overcharges pursuant to the
injunctive class.

Moreover, it is well-established that not all potential class members must be
aggrieved by, or desire to challenge, a defendant’s conduct to render the application of
Rule 23(b)(2) appropriate. See, e.g., Woodward v. Rogers, 344 F.Supp. 974, 979 n.9
(D.D.C. 1972). For the class to be certified in an action seeking injunctive relief, it is
sufficient if the class members complain of a pattern or practice that is generally
applicable to the class as a whole, even if some class members have not been injured by
the challenged practice. See Davis v. Astrue, 250 F.R.D. 476 (N.D. Cal. 2008).

For all of the foregoing reasons, I find that the Burke and Mackmin Consumer
plaintiff groups have adequately demonstrated that their proposed classes satisfy the
requirements of Rule 23(b)(2).

b. Rule 23(b)(3)
1. Predominance

All three plaintiff groups seek certification pursuant to Rule 23(b)(3), which
requires that plaintiffs demonstrate “that questions of law or fact common to the members
of the class predominate over any questions affecting only individual members and that a
class action is superior to other available methods of adjudication of the controversy.” Fed.
R. Civ. P. 23(b)(3). There is no formula or bright-line test for determining whether
common issues predominate over individual issues. Rather, predominance ultimately
depends on the degree to which resolution of the common issues might advance the overall

litigation. See Sandusky Wellness Center, LLC v. ASD Specialty Healthcare, Inc., 863 F.3d

10
Case 1:11-cv-01803-RJL Document 192 Filed 08/04/21 Page 11 of 16

460, 468 (6th Cir. 2017). “This calls upon courts to give careful scrutiny to the relation
between common and individual questions in a case. An individual question is one where
‘members of a proposed class will need to present evidence that varies from member to
member,’ while a common question is one where ‘the same evidence will suffice for each
member to make a prima facie showing [or] the issue is susceptible to generalized, class-
wide proof.’” Tyson Foods, Inc. v. Bouaphakeo, 577 U.S. 442, 453 (2016) (citation
omitted). Predominance is “a test readily met in certain cases alleging . . . violations of the
antitrust laws.” Amchem Prods. v. Windsor, 521 U.S. 591, 591, 625 (1997); accord Meijer,
246 F.R.D. at 307; Vitamins, 209 F.R.D. at 262-63.

Defendants do not contest that the claims of all three plaintiff groups focus on the
same operative set of facts and legal theories. Proposed class members of all three groups
were allegedly harmed by the defendants’ conduct which includes, inter alia, the adoption
of the ATM Access Fee Rules that plaintiffs argue hindered any competitive pressure to
reduce those fees and otherwise restrained competition. See generally Compls. Moreover,
all three plaintiff groups have demonstrated that common evidence will predominate in
proving each element of their claims. As to plaintiffs’ claims under Section 1 of the
Sherman Act, the central question of whether the Rules amount to an unreasonable restraint
on trade is a common question to all class members. See Ohio v. Am. Express Co., 138 S.
Ct. 2274, 2283 (2018). Common questions will include not only determining the
appropriate standard under which to assess the lawfulness of the Rules, but will also guide
the analysis under either a per se or rule of reason standard. Moreover, plaintiffs have put

forward evidence, including in the form of expert opinions, that the ATM Access Fee Rules

11
Case 1:11-cv-01803-RJL Document 192 Filed 08/04/21 Page 12 of 16

are not related to lawful business purpose or network function, but instead serve only
conspiratorial anticompetitive functions. See Zona Rep. at 44 33, 42, 50; McAndrews Rep.
at [§ 12-22.

The real contested issue of predominance in these cases, then, turns on whether there
is sufficient common evidence of resulting injuries and the amount of those injuries. Upon
careful review of the parties’ submissions, including their expert reports, I find that there
is. First of all, plaintiffs need not prove at this stage that these “questions will be answered,
on the merits, in favor of the class.” Amgen, 568 U.S. at 459 (plaintiffs must “show[] that
questions common to the class predominate, not that those questions will be answered, on
the merits, in favor of the class”) (emphasis in original)); accord Rail Freight V, 934 F.3d
at 622-23; Coleman, 306 F.R.D. at 85. Class certification is inappropriate where a
proposed methodology for calculation of individual damages is clearly inadequate. See In
re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 311-312 (3d Cir. 2008).

In their consolidated opposition, defendants attack primarily whether plaintiffs’
methods will in fact prove injury and damages for each class-member on the merits. See
Defs.’ Opp. at 31-37. However, plaintiffs, at this stage in the proceedings, need only
demonstrate a colorable method by which they intend to prove class-wide impact. Jn re
Vitamins Antitrust Litigation, 209 F.R.D. 251, 264 (D.D.C. 2002). Although defendants
argue that plaintiffs’ approaches to proving that impact are hopelessly flawed, plaintiffs
have offered means of proving the anti-competitive impact of defendants’ conduct that are
reasonable and well established in the following respects:

Burke Consumer plaintiffs’ expert, Dr. Lehr, points to significant academic

12
Case 1:11-cv-01803-RJL Document 192 Filed 08/04/21 Page 13 of 16

literature that in competitive markets, industry-wide taxes are fully incorporated into
industry-wide prices. Lehr Rep. at § 7.7. Although defendants quibble with this point, the
fact that plaintiffs can point to significant scholarship and precedent in support of their
claims is sufficient at this stage—this is not an adjudication of the merits of plaintiffs’
claims. See In re Nifedipine Antitrust Litig., 246 F.R.D. 365 (D.D.C. 2007). Further, as to
damages, Dr. Lehr’s industry-wide tax model focuses on the first level price charged by
the firm whose costs are increased by the tax (here, the ATMs) and on the amount of that
tax that is passed on in that firm’s first level price to its immediate, direct customer (the
class member), using data sets including Visa’s own data to calculate industry-wide
overcharges. This overcharge damages model provides for class-wide resolution of
damages using well-accepted methodology for establishing injury and damages. See
VisaCheck/Master Money I, 192 F.R.D. at 81-87.

Mackmin Consumer plaintiffs similarly note that defendants’ own documents
support the relationship between net interchange and surcharges. They further rely on their
expert, Professor Carlton, who opines that the ATM Access Fee Rules had a class-wide
impact, causing all or virtually all class members to pay higher surcharges than in a “but-
for world.” See Carlton Rep. § 83. This opinion is based on economic theory and empirical
studies, defendants’ own documents, market structure analysis, and empirical analysis of
transactional data. Defendants take issues with Prof. Carlton’s use of Wells Fargo’s
increased ATM surcharges as representative of the ATM industry as a whole, but again,
this critique is better suited for adjudication of plaintiffs’ injury and damages on the merits,

not at the class certification stage. See Defs’ Opp. at 30. Further, as to damages, Professor

13
Case 1:11-cv-01803-RJL Document 192 Filed 08/04/21 Page 14 of 16

Carlton’s model computes a per-transaction overcharge, which provides a colorable and
well-accepted methodology for class-wide resolution. See VisaCheck/Master Money I, 192
F.R.D. at 81-87.

Finally, ATM Operator plaintiffs demonstrate that individualized inquiries would
not be necessary to ascertain the fees paid by each class member. Plaintiffs argue that
putative class members were overcharged precisely the same per-transaction amount at any
given time for every authorized, surcharge-bearing ATM cash withdrawal settled and
cleared over the defendants’ networks, and that aggregate, class-wide damages are directly
calculable from the total number of transactions processed by each of defendants’ networks
using a reliable estimate of the extent of the anticompetitive overcharge. See Nat’1 ATM
Operators Mot. for Class Cert. at 50-51. Again, while defendants contest the merits of
plaintiffs’ injury and damages models, plaintiffs have met their burden here of
demonstrating a colorable method by which they intend to prove class-wide impact.

Defendants also assert that plaintiffs’ class certification is barred because as a matter
of law, plaintiffs must conduct two-sided market analyses under Amex. However, plaintiffs
are correct that defendants’ specific arguments should not be dispositive at the class
certification stage. Amex applies in “rule of reason” cases, while plaintiffs here contend
that the Access Fee Rules are subject to per se treatment. Additionally, the market here is
not a mirror image to the three-participant market in Amex. In the final analysis, plaintiffs
need not show at this time that the common questions raised will be answered, on the

merits, in favor of the class.

14
Case 1:11-cv-01803-RJL Document 192 Filed 08/04/21 Page 15 of 16

2. Superiority

Rule 23(b)(3) precludes certification unless the court finds, in addition to a
predominance of common questions, "that a class action is superior to other available
methods for the fair and efficient adjudication of the controversy." Fed R. Civ. P. 23(b)(3).
The Rule identifies four factors as pertinent to that inquiry: (a) the interest of members of
the class in individually controlling the prosecution or defense of separate actions; (b) the
extent and nature of any litigation concerning the controversy already commenced; (c) the
desirability of concentrating the litigation in the particular forum; and (d) the difficulties
likely to be encountered in the management of a class action. Id.

The first factor supports certification where “recovery on an individual basis would
be dwarfed by the cost of litigating on an individual basis[.]” Wolin v. Jaguar Land Rover
N. Am., LLC, 617 F.3d 1168, 1175 (9th Cir. 2010). Such would be the case here, where
especially for consumer plaintiffs, the cost of litigation would almost certainly dwarf any
individual damages award. A “core” purpose of class actions is “to overcome the problem
that small recoveries do not provide the incentive for any individual to bring a solo action.”
Amchem Prods., 521 U.S. at 617. A class action is thus superior where, as here, “the class
action device would ‘enable vindication of the rights of groups of people who individually
would be without effective strength to bring their opponents to court at all.’”” 2 NEWBERG
ON CLASS ACTIONS § 4.65 (5th ed. 2019) (quoting Amchem, 521 U.S. at 617).
Similarly, ATM Operator plaintiffs will gain “significant economies of time and expense”
by class litigation given the dearth of individualized issues of either liability or damages.

Nat’! ATM Council Mot. for Class Cert. at 54.

15
Case 1:11-cv-01803-RJL Document 192 Filed 08/04/21 Page 16 of 16

The remaining factors likewise favor a class action as the superior method of
resolving the claims in these related actions. Concentrating these claims, and these three
cases, in a single forum promotes judicial efficiency and uniformity of decisions as to
persons similarly situated, Vitamins, 209 F.R.D. at 270, and this Court is not aware of any
related litigation by or against members of the proposed classes. Finally, no inherent
difficulties undermine the maintenance of these cases as class actions—quite the opposite!
In complicated antitrust cases such as these with tens of thousands of potential class
members and so few individualized issues, requiring individual litigation of each class
member’s claims “would merely multiply the number of trials with the same issues and
evidence.” High-Tech Empl., 985 F. Supp. 2d at 1228. As such, Rule 23(b)(3) is easily
satisfied here.

CONCLUSION

For all of the foregoing reasons, plaintiff groups have met their burden under Rule
23 and as such their Motions for Class Certification [Dkts. 114, 152, 177] are GRANTED.
An Order consistent with this decision accompanies this Memorandum Opinion.

é

  
 
  

 

RICHARD J{LEQN
United States Dfstrict Judge

16
